NO. 12-10-00147-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
                                                 '

IN RE: DEVON ENERGY
PRODUCTION CO., L.P.,                            '    ORIGINAL PROCEEDING
RELATOR
                                                 '
                              MEMORANDUM OPINION
                                  PER CURIAM
       On August 17, 2010, this Court issued an opinion and order directing the
respondent trial court to vacate its March 5, 2010, order denying the relator’s motion to
strike the petition in intervention, and to issue an order granting the relator’s motion. On
August 20, 2010, we received an order signed by the respondent that complied with this
Court’s opinion and order.
       All issues attendant to this original proceeding having been disposed of, this
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly,
this original proceeding is dismissed.
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                         (PUBLISH)